DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 16 – 17 have been cancelled. Claims 1, 20, 24, and 26 have been amended. Claims 2 – 15, 18 – 19, 21 – 23, and 25 are as previously presented. Therefore, claims 1 – 15 and 18 – 26 are currently pending and have been considered below.

Response to Amendment
	The amendment filed on 6/30/2022 has been entered. Applicant’s amendment overcomes the 112(b) rejections of claims 1 – 15, 18 – 19, and 24 – 26.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“at least one mating feature” in the limitation, “said housing having an upper portion defining an opening to said hollow chamber, the upper portion including at least one mating feature” in claim 1;
“a locking assembly” in the limitation “a locking assembly disposed within the said lid” in claim 1; 
“at least one housing mating feature” in the limitation, “a housing having an opening formed therein and having at least one housing mating feature formed thereon” in claim 24;
“at least one lock ring mating feature” in the limitation, “the lock ring having at least one lock ring mating feature thereon” in claim 24; and
“an element movable relative to said vent” in claim 10.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
The “at least one mating feature” in the limitation, “said housing having an upper portion defining an opening to said hollow chamber, the upper portion including at least one mating feature” in claim 1 is being interpreted as comprising “engagement members” [0054], wherein the ‘engagement members’ are described as element 58 and shown in Fig. 8 as projections extending from an upper portion of a housing, or equivalents thereof.
The locking assembly of claim 1 is being interpreted as comprising a “ring shaped or annular body” [0053] or a bayonet locking system [0021] comprising “engagement members” [0054], wherein the ‘engagement members’ are described as element 56 and shown in Figs. 5-7 as projections on an annular body, or equivalents thereof.
The “at least one housing mating feature” in the limitation, “a housing having an opening formed therein and having at least one housing mating feature formed thereon” in claim 24 is being interpreted as comprising “engagement members” [0054], wherein the ‘engagement members’ are described as element 58 and shown in Fig. 8 as projections extending from an upper portion of a housing, or equivalents thereof.
The “at least one lock ring mating feature” in the limitation, “the lock ring having at least one lock ring mating feature thereon” in claim 24 is being interpreted as at least one “engagement member[s]” [0054], wherein the ‘engagement member[s]’ are described as element 56 and shown in Figs. 5-7 as projections on an annular body, or equivalents thereof.
The specification indicates the “element movable relative to said vent” can be “a flap, slat, or another mechanism for example” [0068], or “a flap or door” [0069].
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

	Claim 26 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 26 recites, “wherein the actuator is configured to rotate the lock ring to cause the at least one lid mating feature to extend underneath the at least one housing mating feature.” Neither the specification nor the drawings describe at least one lid mating feature on the lid extending underneath at least one housing mating feature. Please see also the ‘Response to Arguments’ section below regarding this rejection.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 5, 13, and 26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites, “an upper portion of said housing.” Claim 2 depends from claim 1, and claim 1 recites, “said housing having an upper portion.” Therefore, it is unclear whether “an upper portion of said housing” in claim 2 is a different upper portion (as indicated by the term “an” in claim 2), or is the same upper portion. If the “upper portion” in claim 2 is intended to be an element that is different from the “upper portion” in claim 1, then these elements cannot both be recited as the “upper portion.” If the “upper portion” in claim 2 is intended to be the same element as the “upper portion” in claim 1, then the “upper portion in claim 2 must be recited as “the upper portion.”
Claim 13 recites, “said portion of said lid.” There is insufficient antecedent basis for this limitation in the claim, since neither claim 13 nor claim 1 recite a portion of said lid. Therefore, it is unclear which “portion” of the lid is intended to be “said portion.”
Claim 26 recites, “the at least one lid mating feature.” Neither claim 26 nor claim 24 recite a “lid mating feature.” Claim 24 has been amended to recite a “lock ring mating feature.” It is unclear if “the at least one lid mating feature” is intended to be the lock ring mating feature, of if the lid mating feature is a different element. Examiner is interpreting “the at least one lid mating feature” recited in claim 26 as “the at least one lock ring mating feature.”

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 7, 9 – 11, 13 – 15, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Dos Santos (US 2020/0405086) in view of Zakowski et al. (US 2021/0137298) and Goldberg (US 2019/0282029).
Regarding claim 1, Dos Santos discloses a cooking system comprising: 
a housing defining a hollow chamber (Figs. 1 – 5, 16, 20, 23, 24; “housing 3” [0108]) said housing having an upper portion defining an opening to said hollow chamber, the upper portion including at least one mating feature (see annotated Fig. 23 showing mating feature of upper portion of housing); 
a container (Figs. 2, 3, 9, 15, 16, 19, 23; container / “cooking vessel 4” [0108]) receivable within said hollow chamber, the container defining an interior (see the above referenced figures) configured to receive food; 
a lid (Figs. 1 – 4; “lid 5” [0108]) movable relative to said housing and said container between an open position (Fig. 2) and a closed position (Fig. 1), said lid sealing said interior in said closed position; 
an actuator (Figs. 1, 4 – 6, 13 – 24, actuator / “control member 30) operably coupled to a locking assembly disposed within said lid (“The electric cooking appliance 2 further comprises a lid locking mechanism 26 configured to lock the lid 5 in the closed position. The lid locking mechanism 26 comprises a lid locking member 27 provided on the lid 5 and mounted movable between a lid locking position (see FIGS. 19 and 20) in which the lid locking member 27 cooperates with the housing 3 so as to lock the lid 5 in the closed position, and a lid release position (see FIGS. 15 and 16) in which the lid locking member 27 releases the housing 3 and allows movement of the lid 5 to the open position. As shown in particular in FIGS. 13, 14, and 16, the lid locking mechanism 26 further comprises a drive member 28 configured to move the lid locking member 27 from the lid locking position to the lid release position, and a return member 29 configured to bias the lid locking member 27 toward the lid locking position. The operation of the drive member 28 is described in more detail below. The electric cooking appliance 2 also comprises a control member 30 which is mechanically connected to the drive member 28 and which is configured to be manipulated by a user and to control the locking and unlocking of the lid 5 in relation to the housing 3” [0127]-[0130]), said actuator causing said locking assembly to engage the at least one mating feature to form a pressure-tight heating volume between said container and said lid (see, for example, Fig. 23 showing element 27 of the locking assembly engaging the mating feature of the upper portion of the housing; “The control member 30 is mounted rotatably on the lid 5 and is configured to occupy: a first control position (see FIGS. 13 to 16) in which the lid 5 is unlocked in relation to the housing 3 and the lid 5 can be moved into the open position, a second control position (see FIGS. 17 to 20), also called grill position, in which the lid 5 is locked in the closed position, the steam outlet valve 21 is maintained in the first valve position and the heating element can be activated, and a third control position (see FIGS. 21 to 24), also called the pressure position, in which the lid 5 is locked in the closed position, the steam outlet valve 21 is held in the second valve position and the heating element 6 can be activated” [0131]-[0134]), said locking assembly being contained entirely within said lid when said lid is in said closed position (see, for example, Figs. 14 – 16 showing elements 26, 27, 28, 29 of the lid lock, and Fig. 1 showing lid 5 in the closed position); and 
at least one heating element associated with at least one of said housing and said lid, said at least one heating element being arranged within said pressure-tight heating volume (Fig. 2 shows heating member 14 arranged within the pressure-tight heating volume created between closing element 8 and cooking vessel 4; “closing element 8 and the cooking vessel 4 thus define a cooking enclosure 10 when the lid 5 is in the closed position” [0111]; “In order to ensure a seal between the closing element 8 and the cooking vessel 4, the heating device 7 advantageously comprises an annular sealing element 11” [0112]; “heating member 14 is configured to be placed in the cooking enclosure 10 and to be located opposite the food to be cooked placed in the cooking vessel 4 when the lid 5 is in the closed position” [0116]; a valve “fluidly insulates the interior of the cooking vessel 4 from the outside of the electric cooking appliance 2 so as to allow a pressure build-up in the cooking vessel 4” [0124]).

Dos Santos does not disclose wherein said actuator is slidably movable along an elongated slot.
Zakowski is directed toward a cooking appliance capable of pressure cooking ([Title]; [0004]). Zakowski discloses an actuator that is slidably movable (see, for example, Figs. 9 – 10, showing “sliding lock actuator 39”; “a lock ring 57 disposed on an upper surface of the inner cover 48 is fixedly coupled to the sliding lock actuator 39 and is configured to rotate when the sliding lock actuator 39 moves between an unlocked position shown in FIG. 9 and a locked position shown in FIG. 10, and vice versa” [0055]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein said actuator is slidably movable along an elongated slot. This is merely the simple substitution of one known element (a sliding lock actuator, as disclosed in Zakowski as actuator 39) for another (a rotating lock actuator, as disclosed in Dos Santos as actuator 30), to achieve the predictable result of locking a lid in a cooking device.

Zakowski does not expressly disclose wherein the actuator is slidably movable along an elongated slot.
Goldberg is related to a cooking system (see Figs. 1-4; [0011]). Goldberg discloses an actuator slidably movable along an elongated slot (Fig. 4 shows actuator 128 slidably movable along elongated slot 130; “a slot 130 along which the actuator 128 is configured to slide between an off position (e.g., at the top of the slot 130) and an on position (e.g., at the bottom of the slot 130)” [0036]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the actuator is slidably movable along an elongated slot. This is merely the application of a known means for actuating a device (that is, use of a slidable protrusion actuator in an elongated slot) applied to a known device (the device of Zakowski which includes a slidable protrusion actuator) to yield the predictable result of actuating a device to change from one state to another state.

    PNG
    media_image1.png
    683
    784
    media_image1.png
    Greyscale

Figs. 23 and 24 of Dos Santos


    PNG
    media_image2.png
    330
    365
    media_image2.png
    Greyscale

Fig. 23 of Dos Santos, zoomed in, annotated

Regarding claim 2, Dos Santos discloses wherein said lid includes a lid housing positionable about an upper portion of said housing when said lid is in said closed position (see Figs. 1 and 2, showing housing 3 and the housing of lid 5 (the portion of lid 5 shown in Fig. 1)).

Regarding claim 3, Dos Santos discloses the cooking system of claim 1, wherein said lid includes an inner surface (“closing element 8”) that forms a relatively upper boundary of said pressure-tight heating volume (“closing element 8 and the cooking vessel 4 thus define a cooking enclosure 10 when the lid 5 is in the closed position” [0111]; “In order to ensure a seal between the closing element 8 and the cooking vessel 4, the heating device 7 advantageously comprises an annular sealing element 11” [0112]; “heating member 14 is configured to be placed in the cooking enclosure 10 and to be located opposite the food to be cooked placed in the cooking vessel 4 when the lid 5 is in the closed position” [0116]; a valve “fluidly insulates the interior of the cooking vessel 4 from the outside of the electric cooking appliance 2 so as to allow a pressure build-up in the cooking vessel 4” [0124]).

Regarding claim 4, Dos Santos does not expressly disclose wherein said locking assembly of said lid includes a rotatable ring that is rotatable about an axis between a first position and a second position in response to sliding movement of the actuator.
Zakowski discloses wherein said locking assembly of said lid includes a rotatable ring that is rotatable about an axis between a first position and a second position in response to sliding movement of the actuator (Fig. 6; “a lock ring 57 disposed on a upper surface of the inner cover 48 is fixedly coupled to the sliding lock actuator 39 and is configured to rotate when the sliding lock actuator 39 moves between an unlocked position shown in FIG. 9 and a locked position shown in FIG. 10, and vice versa” [0055]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein said locking assembly of said lid includes a rotatable ring that is rotatable about an axis between a first position and a second position in response to sliding movement of the actuator. This is the simple substitution of one known locking mechanism for another, achieving the predictable result of locking a lid to a housing.

Regarding claim 5, Dos Santos discloses wherein said lid includes an inner lid liner arranged within an interior of said lid housing, said inner lid liner including at least a portion of said locking assembly (the inner lid liner can be considered as the portion of the assembly shown in annotated Fig. 15, which can be considered to included at least elements 26 and 27 that are part of the locking assembly).

    PNG
    media_image3.png
    333
    549
    media_image3.png
    Greyscale

Fig. 15 of Dos Santos, annotated

Regarding claim 6, Dos Santos does not expressly disclose wherein said cooking system further includes a fan arranged within said pressure-tight heating volume.
Zakowski discloses wherein said cooking system further includes a fan arranged within said pressure-tight heating volume (Fig. 24 shows element 100, which forms a pressure barrier as described in the rejection of claim 1; Fig. 24 also shows “fan 43” [0054], located below element 100 and within the pressure-tight heating volume).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein said cooking system further includes a fan arranged within said pressure-tight heating volume. A fan provides additional convection / air movement, which can result in faster cooking and spatially uniform temperature.

Regarding claim 7, Dos Santos does not expressly disclose wherein said cooking system further comprises a motor operably coupled to said fan, said motor being located external to said pressure-tight heating volume.
Zakowski discloses wherein said cooking system further comprises a motor operably coupled to said fan, said motor being located external to said pressure-tight heating volume (“electric fan motor 108” [0070]; Fig. 24 shows element 100, which forms a pressure barrier as described in the rejection of claim 1; Fig. 24 shows that motor 108 is located external to said pressure-tight heating volume).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein said cooking system further comprises a motor operably coupled to said fan, said motor being located external to said pressure-tight heating volume. The use of a motor with a fan allows the fan to operate / provide air movement. 

Regarding claim 9, Dos Santos discloses a pressure release vent operable when a pressure within said pressure-tight heating volume exceeds a defined pressure threshold (“safety valve 40 (see FIGS. 7 and 8) which is mounted on the closing element 8 and which is configured to place the interior of the cooking vessel 4, and in particular the cooking enclosure 10, in communication with the outside of the electric cooking appliance 2 when the pressure inside the cooking vessel 4 exceeds a predetermined threshold value” [0147]).

Regarding claim 10, Dos Santos does not expressly disclose a venting system for exhausting at least one of air and steam from said hollow chamber, said venting system including a vent and an element movable relative to said vent to selectively seal said vent.
Zakowski discloses a venting system for exhausting at least one of air and steam from a hollow chamber, said venting system including a vent and an element movable relative to said vent to selectively seal said vent (Figs. 15 – 17; “lid 16 includes pressure release valve opening 60 that extends through the inner cover 48 for controlling pressure within the cooking pot 14, shown in FIG. 1, during pressure cooking operation. The pressure release valve opening 60 has a valve cover 101 that is manually moveable between a closed position in which a valve pin 102 engages and blocks off the port 103 of the valve opening 60, shown in FIG. 16, in which the cooking appliance 10 may be pressurized, and an open position, shown in FIG. 17, in which the valve pin 102 disengages from and unblocks the port 103 of the valve opening 60 so that the cooking appliance 10 releases pressure from within the cooking pot 14” [0056]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a venting system for exhausting at least one of air and steam from said hollow chamber, said venting system including a vent and an element movable relative to said vent to selectively seal said vent. This allows for selectively maintaining air / pressure in the cooking chamber, or releasing air / pressure from the cooking chamber.

    PNG
    media_image4.png
    310
    999
    media_image4.png
    Greyscale

Figs. 15 – 17 of Zakowski

Regarding claim 11, Dos Santos does not expressly disclose wherein said venting system is disposed adjacent a side of said lid.
Zakowski discloses wherein said venting system is disposed adjacent a side of said lid (see Fig 15).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein said venting system is disposed adjacent a side of said lid. This location allows for releasing air / pressure from the cooking chamber.

Regarding claim 13, Dos Santos discloses wherein the cooking system is operable in a plurality of cooking modes including a pressure cooking mode and a convective cooking mode, and a position of said (“said” is being interpreted as “a”; see 112(b) rejection) portion of said lid varies based on a selected cooking mode (“The control member 30 is mounted rotatably on the lid 5 and is configured to occupy: a first control position (see FIGS. 13 to 16) in which the lid 5 is unlocked in relation to the housing 3 and the lid 5 can be moved into the open position, a second control position (see FIGS. 17 to 20), also called grill position, in which the lid 5 is locked in the closed position, the steam outlet valve 21 is maintained in the first valve position and the heating element can be activated, and a third control position (see FIGS. 21 to 24), also called the pressure position, in which the lid 5 is locked in the closed position, the steam outlet valve 21 is held in the second valve position and the heating element 6 can be activated” [0131]-[0134]; “the heating member 14 is more particularly configured to heat by radiation and by convection the food to be cooked placed in the cooking vessel 4 when the lid 5 is in the closed position” [0116]”; “heating device 7 in addition comprises a heating member 14” [0015]; “the heating device is removably mounted on the inner surface of the lid” [0016]; “Such an arrangement of the heating device makes it possible to cook the food placed in the cooking vessel by grilling” [0017]; “biasing elements 24” can be considered “a portion of said lid; see Fig. 7 and [0125]).

Regarding claim 14, Dos Santos discloses wherein said at least one heating element comprises a first heating element associated with said lid and operable in a first cooking mode and a second heating element associated with said housing and operable in a second cooking mode (“According to one embodiment of the invention, the heating member can be activated when the control member is in the second control position” [0058]; the second control position is "grilling without pressure" [0055]; the ‘heating member’ is element 14 of the lid [0110], [0115], and Fig. 2; “According to one embodiment of the invention, the heating element can be activated when the control member is in the third control position” [0067]; the third control position is "pressure cooking" [0055]; the ‘heating element’ is element 6 of the housing [0109], Fig. 1). 

Regarding claim 15, Dos Santos does not expressly disclose wherein in said first cooking mode said first heating element is operational and in said second cooking mode said first heating element is non-operational.
Zakowski discloses wherein in said first cooking mode said first heating element is operational and in said second cooking mode said first heating element is non-operational ([0065]-[0066] describe wherein heating coil 44 is operational in air frying mode; “During pressure cooking operation, the fan 43 and heating coil 44 disposed in the lid 16 remain off and are not used” [0064]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein in said first cooking mode said first heating element is operational and in said second cooking mode said first heating element is non-operational. This allows for utilizing the appropriate heating element depending on which cooking mode is being performed.

Regarding claim 19, Dos Santos / Zakowski does not expressly disclose wherein said actuator is slidably disposed within an opening formed in the lid.
Goldberg discloses wherein an actuator 128 is slidably disposed within an opening in a housing (see Fig. 4 showing actuator 128 and housing 116).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein said actuator is slidably disposed within an opening formed in the lid. This is merely the application of a known means for actuating a device (that is, use of an actuator that is slidably disposed within an opening) applied to a known device (the device of Zakowski which includes a slidable actuator) to yield the predictable result of actuating a device to change from one state to another state.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Dos Santos (US 2020/0405086) / Zakowski et al. (US 2021/0137298) / Goldberg (US 2019/0282029) in view of Te Velde (US 2019/0110640).
Regarding claim 8, Dos Santos does not expressly disclose wherein said motor further comprises a rotatable motor shaft connected to said fan, said motor shaft extending through an opening into said pressure-tight heating volume, and said motor shaft including a seal positioned there about to seal said opening.
Zakowski discloses wherein a motor further comprises a rotatable motor shaft (Fig. 24, shaft 107 [0070]).
Zakowski does not expressly disclose wherein the rotatable motor shaft is connected to said fan, said motor shaft extending through an opening into said pressure-tight heating volume, and said motor shaft including a seal positioned there about to seal said opening.
Te Velde is related to a cooking device (Title). Te Velde discloses a motor shaft connected to a fan, said motor shaft extending through an opening into a pressurized heating volume, and said motor shaft including a seal positioned there about to seal an opening (Fig. 1; “fan 18 is mechanically coupled to an electric motor 67 disposed externally to the cooking chamber 20 by a drive shaft 66. The drive shaft 66 extends through an opening in the upper enclosure 17” [0053]; “duct 21 may be provided with a restriction (not shown) to restrict the flow of steam and heated air from the cooking chamber 20 and maintain a slight over pressure within the cooking chamber 20, that is, a pressure that is slightly over atmospheric pressure” [0056]; element 19 is a heater [0043]; note, while Te Velde discloses a pressurized heating volume but does not expressly discloses a “pressure-tight” heating volume as claimed, Zakowski discloses a pressure-tight heating volume; “an additional seal 65 is provided around the drive shaft 66 to prevent air leaking into the cooking chamber 20 through any gap in the opening around the drive shaft 66” [0053]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein said motor further comprises a rotatable motor shaft connected to said fan, said motor shaft extending through an opening into said pressure-tight heating volume, and said motor shaft including a seal positioned there about to seal said opening. This is merely the simple substitution of one known element (the motor/shaft/seal configuration of Te Velde) for another (the motor/shaft of Zakowski, which utilizes a magnetic drive system to drive the fan while keeping the fan and motor separated by a pressure barrier (100)) to obtain the predictable result of a fan being driven by a motor.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Dos Santos (US 2020/0405086) / Zakowski et al. (US 2021/0137298) / Goldberg (US 2019/0282029) in view of Huang et al. (US 2021/0038012).
Regarding claim 12, Dos Santos does not expressly disclose a secondary venting system separate from said venting system, wherein said secondary venting system is electively operable to draw air into said hollow chamber.
Huang is related to a multifunctional cooker (Title) that functions as a pressure cooker and an air fryer [0003]. Huang discloses a secondary venting system separate from said venting system, wherein said secondary venting system is electively operable to draw air into said hollow chamber (“As shown in FIG. 1 and FIG. 2, in this embodiment, the multifunctional cooker is provided with a first member 600, and the first member 600 is a structure which is cooperated with the shape of the cooker body 109. The first member 600 is provided with a cover plate cooperated with an opening 310 of the cooker body 109. At least two air ducts 610 are provided on the cover plate and the at least two air ducts 610 realize ventilation for the cooker body 109” [0041]; “This embodiment is similar to Embodiment 1, except that in this embodiment, the air duct 610 is provided with two parts on the first member 600, and the two parts are an air inlet duct and an air outlet duct respectively” [0047]; the air outlet duct of Huang can be considered one venting system, and the air inlet duct of Huang can be considered a secondary venting system; “The first member is provided with the switch assembly which is capable of realizing opening and closing of the air duct” [0010], this indicates that the secondary venting system/air inlet duct is electively operable).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include further comprising a secondary venting system separate from said venting system, wherein said secondary venting system is electively operable to draw air into said hollow chamber. This allows air to move into the cooking chamber as desired.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Dos Santos (US 2020/0405086) / Zakowski et al. (US 2021/0137298) / Goldberg (US 2019/0282029) in view of Bang et al. (US 2019/0075956).
Regarding claim 18, Dos Santos does not expressly disclose wherein the at least one mating feature comprises a plurality of projections and said locking assembly includes a plurality of complementary projections.
Zakowski discloses wherein the at least one mating feature comprises a projection (Fig. 2, flange 23 [0055]), and said locking assembly includes a plurality of complementary projections (see Fig. 5, showing a plurality of hook portions 51). However, Zakowski does not expressly disclose wherein the at least one mating feature comprises a plurality of projections.
Bang is related to an electric cooker capable of changing between a high-pressure mode and a non-pressure mode  [Abstract]. Bang discloses wherein a mating feature comprises a plurality of projections (paragraph [0039] of Bang refers to “locking protrusions 21”, which correspond to hook portions 51 of Zakowski and correspond to the claimed complementary projections of the lid; paragraph [0039] of Bang states that the locking protrusions 21 correspond to “flange portions”, wherein the flange portions are part of the inner pot to which the lid locks, as described in [0039]. Bangs disclosure of “flange portions” indicates a plurality of these flange portions).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the at least one mating feature comprises a plurality of projections and said locking assembly includes a plurality of complementary projections. This is a simple substitution of the locking means described in Dos Santos for another known locking means. Additionally, the use of either a single projection that extends around the entirety of the upper portion of the housing (as disclosed by Zakowski) or a plurality of projections extending around the upper portion of a housing / inner pot (as disclosed by Bang) is merely the simple substitution of one known element for another to achieve the predictable result of locking the lid.
Claims 20 – 21 and 24 – 26 are rejected under 35 U.S.C. 103 as being unpatentable over Dos Santos (US 2020/0405086) in view of Zakowski et al. (US 2021/0137298).
Regarding claim 20, Dos Santos discloses a cooking system comprising: 
a housing defining an opening (Figs. 1 – 5, 16, 20, 23, 24; “housing 3” [0108]); 
a container (Figs. 2, 3, 9, 15, 16, 19, 23; container / “cooking vessel 4” [0108]) defining a hollow chamber configured to receive food, the container having an upper portion defining an opening to the hollow chamber, the container being disposed within the opening in the housing (see annotated Fig. 23); 
a lid (Figs. 1 – 4; “lid 5” [0108]) movable relative to the housing between an open position (Fig. 2) and a closed position (Fig. 1), the lid contacting the container (the lid includes a “closing element 8” [0111] that is “configured to seal an access opening 9 of the cooking vessel 4 when the lid 5 is in the closed position” [0111]; see Fig. 2 showing elements 4, 8, and 9) and the housing in the closed position (Fig. 1 shows lid 5 contacting housing 3 in the closed position); and
at least one heating element disposed within at least one of the housing and the lid, the at least one heating element being arranged within the pressure-tight heating volume (Fig. 2 shows heating member 14 arranged within the pressure-tight heating volume created between closing element 8 and cooking vessel 4; “closing element 8 and the cooking vessel 4 thus define a cooking enclosure 10 when the lid 5 is in the closed position” [0111]; “In order to ensure a seal between the closing element 8 and the cooking vessel 4, the heating device 7 advantageously comprises an annular sealing element 11” [0112]; “heating member 14 is configured to be placed in the cooking enclosure 10 and to be located opposite the food to be cooked placed in the cooking vessel 4 when the lid 5 is in the closed position” [0116]; a valve “fluidly insulates the interior of the cooking vessel 4 from the outside of the electric cooking appliance 2 so as to allow a pressure build-up in the cooking vessel 4” [0124]).

Dos Santos further discloses a locking mechanism (“The electric cooking appliance 2 further comprises a lid locking mechanism 26 configured to lock the lid 5 in the closed position” [0127]), as well as forming a pressure-tight heating volume (see [0127]-[0134]), but does not expressly disclose a locking mechanism including an annular ring-shaped body rotatably disposed in the lid, the annular ring-shaped body having an inner surface configured to move a sealing surface on the lid into engagement with the hollow chamber to form a pressure-tight heating volume between the hollow chamber and the lid and configured to engage the housing to lock the lid thereto.
Zakowski is directed toward a cooking appliance capable of pressure cooking ([Title]; [0004]). Zakowski discloses a locking mechanism including an annular ring-shaped body (Fig. 6, “lock ring 57” [0055]) rotatably disposed in the lid (“a lock ring 57 disposed on a upper surface of the inner cover 48 is fixedly coupled to the sliding lock actuator 39 and is configured to rotate when the sliding lock actuator 39 moves between an unlocked position shown in FIG. 9 and a locked position shown in FIG. 10, and vice versa” [0055] (see Figs. 6 and 7), the annular ring-shaped body having an inner surface (Fig. 6 shows the annular ring-shaped body of lock ring 57, which has an inner surface) configured to move a sealing surface on the lid into engagement with the hollow chamber to form a pressure-tight heating volume between the hollow chamber and the lid (“The lock ring 57 has an outer edge 58 in contact with the cam followers 50 of the lock members 49 and the cam follower 54 of the vent seal member 52. The outer edge 58 includes a plurality of outwardly protruding cam features 59 that drive the cam followers 50 of the lock members 49 and cam follower 54 of the vent seal member 52 outward when the sliding lock actuator 39 is moved to the locked position from the unlocked position. ... Additionally, as seen in FIG. 13, in this locked position, the outward movement of the cam follower 54, shown in FIGS. 7 and 8, causes the vent sealing member 52 to pivot radially outward and seal the vent hole 40 closed. Thus, in addition to securing the lid 16 to the cooking pot 14, moving the sliding lock actuator 39 from the unlocked position shown in FIG. 9 to the locked position shown in FIG. 10 actuates the vent seal member 52 to close and seal the vent hole 40, which allows the inner cover 48 to function as a pressure plate during operation of the cooking appliance 10 as a pressure cooker by maintaining cooking pressure within the cooking pot 14” [0055]; all of the annular ring-shaped body (lock ring 57), including its inner surface, is configured to move a sealing surface (vent sealing member 52) on the lid into engagement with the hollow chamber (vent sealing member 52 is engaged with the hollow chamber via cam follower 54, lock ring 57, cam followers 50, hook portions 51 of lock members 49, and flange 23 of housing 14 of the hollow chamber (see [0055] and Figs. 2 and 6-8); additionally, “When the lid 16 is closed in the locked position, the inner cover 48 of the lid 16 contacts the upper rim of the cooking pot 14 and provides a seal around the upper rim of the cooking pot 14 between the cooking pot 14 and the lid 16” [0063]) and configured to engage the housing to lock the lid thereto (annular ring-shaped body 57 engages housing 14 with lock members 49 comprising hook portions 51, via cam features 59 and cam followers 50, to lock the lid to housing 14 [0055]; Fig. 2 shows housing 14 and container 18; Fig. 13 shows hook portions 51 locking lid to housing 14; please see the ‘Response to Arguments’ section below regarding the term “engage”).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a locking mechanism including an annular ring-shaped body rotatably disposed in the lid, the annular ring-shaped body having an inner surface configured to move a sealing surface on the lid into engagement with the hollow chamber to form a pressure-tight heating volume between the hollow chamber and the lid and configured to engage the housing to lock the lid thereto. Dos Santos discloses a locking mechanism as described above. The use of an annular ring-shaped body as part of the locking mechanism, as described in Zakowski, is the simple substitution of one known locking mechanism for another, achieving the predictable result of locking a lid to a housing. Dos Santos also discloses forming a pressure-tight heating volume (see [0127]-[0134]). The use of an annular ring-shaped body for forming a pressure-tight heating volume, as described in Zakowski, is the simple substitution of one known element for forming a pressure-tight heating volume for another, achieving the predictable result of forming a pressure-tight heating volume such that pressure-cooking can occur.



    PNG
    media_image5.png
    683
    676
    media_image5.png
    Greyscale

Figs. 23 and 24 of Dos Santos

Regarding claim 21, Dos Santos does not expressly disclose a fan disposed within the lid.
Zakowski discloses a fan disposed within the lid (Fig. 24 shows “fan 43” [0054] disposed within the lid).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a fan disposed within the lid. A fan provides additional convection / air movement, which can result in faster cooking and spatially uniform temperature.

Regarding claim 24, Dos Santos discloses a cooking system [Title] comprising: 
a housing (Figs. 1, 2, 19, 20; “housing 3” [0128]) having an opening formed therein (housing 3 is indicated to have an opening formed therein because cooking vessel 4 is positioned in housing 3) and having at least one housing mating feature formed thereon (see annotated Fig. 23, showing housing mating feature; “The lid locking mechanism 26 comprises a lid locking member 27 provided on the lid 5 and mounted movable between a lid locking position (see FIGS. 19 and 20) in which the lid locking member 27 cooperates with the housing 3 so as to lock the lid 5 in the closed position, and a lid release position (see FIGS. 15 and 16) in which the lid locking member 27 releases the housing 3 and allows movement of the lid 5 to the open position” [0128]) and; 
a food container (Fig. 2, “cooking vessel 4” [0108]) disposed within the opening in the housing (see Fig. 2), the food container defining a hollow chamber (see Fig. 2); 
a lid (“lid 5” [0108]) movable relative to the housing between an open position and a closed position (see Figs. 1 and 2), the lid having an element disposed therein, the element having at least one mating feature thereon (see annotated Fig. 23, showing mating feature of lid; “ The lid locking mechanism 26 comprises a lid locking member 27 provided on the lid 5 and mounted movable between a lid locking position (see FIGS. 19 and 20) in which the lid locking member 27 cooperates with the housing 3 so as to lock the lid 5 in the closed position, and a lid release position (see FIGS. 15 and 16) in which the lid locking member 27 releases the housing 3 and allows movement of the lid 5 to the open position” [0128]); 
an actuator (Fig. 23, actuator / “control member 30”) operably coupled to the element , the actuator being movable to cause the at least one mating feature (on the lid) to engage the at least one housing mating feature to lock the lid to the housing to form a pressure-tight heating volume between the hollow chamber and the lid (“The control member 30 is mounted rotatably on the lid 5 and is configured to occupy: a first control position (see FIGS. 13 to 16) in which the lid 5 is unlocked in relation to the housing 3 and the lid 5 can be moved into the open position, a second control position (see FIGS. 17 to 20), also called grill position, in which the lid 5 is locked in the closed position, the steam outlet valve 21 is maintained in the first valve position and the heating element can be activated, and a third control position (see FIGS. 21 to 24), also called the pressure position, in which the lid 5 is locked in the closed position, the steam outlet valve 21 is held in the second valve position and the heating element 6 can be activated.” [0132]-[0134]; “Such a configuration of the electric cooking appliance makes it possible, quite simply by actuating the control member, to configure the electric cooking appliance for grilling without pressure when the control member is in the second control position (because the steam can escape through the steam outlet valve), or for pressure cooking when the control member is in the third control position (because the steam outlet valve then prevents the steam from escaping outside the electric cooking appliance)” [0055]); and 
at least one heating element disposed in the lid (Fig. 2 shows “heating member 14” disposed in lid 5 [0115]).

As described above, Dos Santos discloses the lid having an element disposed therein, the element having at least one mating feature thereon, and an actuator operably coupled to the element. However, Dos Santos does not expressly disclose wherein the element is a lock ring, and wherein the mating feature is a lock ring mating feature.
Zakowski is directed toward a cooking appliance capable of pressure cooking ([Title]; [0004]). Zakowski discloses a lock ring disposed in a lid (Fig. 6, “lock ring 57” [0055] disposed in “lid 16” [0051]), the lock ring having at least lock ring one mating feature thereon (lock members 49, which comprise hook portions 51, and cam features 59 and cam followers 50, which are disposed on lock ring 57 [0055]), and wherein the lock ring is coupled to an actuator (“a lock ring 57 disposed on a upper surface of the inner cover 48 is fixedly coupled to the sliding lock actuator 39 and is configured to rotate when the sliding lock actuator 39 moves between an unlocked position shown in FIG. 9 and a locked position shown in FIG. 10, and vice versa” [0055] (see Figs. 6 and 7); “in addition to securing the lid 16 to the cooking pot 14, moving the sliding lock actuator 39 from the unlocked position shown in FIG. 9 to the locked position shown in FIG. 10 actuates the vent seal member 52 to close and seal the vent hole 40, which allows the inner cover 48 to function as a pressure plate during operation of the cooking appliance 10 as a pressure cooker by maintaining cooking pressure within the cooking pot 14” [0055]; additionally, the lock ring mating features of Zakowski engage housing mating feature / flange 23 of housing 14 as shown in Fig. 13 and described in [0055]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the element is a lock ring, and wherein the mating feature is a lock ring mating feature. This is merely the simple substitution of one known element (an element with a mating feature that functions to lock the lid to the housing, as disclosed by Dos Santos) for another (a lock ring with a lock ring mating feature that functions to lock the lid to the housing, as disclosed by Zakowski) to achieve the predictable result of locking the lid to the housing.


    PNG
    media_image6.png
    330
    365
    media_image6.png
    Greyscale

Fig. 23 of Dos Santos, zoomed in, annotated

Regarding claim 25, Dos Santos discloses a seal on the lid that is moved into engagement with the food container when lid is locked to the housing (Figs. 3 and 4, element 8 corresponds to the claimed seal; “a closing element 8, for example metallic, configured to seal an access opening 9 of the cooking vessel 4 when the lid 5 is in the closed position” [0111]).

Regarding claim 26, Dos Santos discloses wherein the actuator is configured to rotate the element to cause the at least one mating feature on the lid to extend underneath the at least housing one mating feature (see annotated Fig. 23, showing the mating feature of the lid extending underneath the housing mating feature; as described in the rejection of claim 24, actuator / control member 30 locks the lid to the housing). 
As described in the rejection of claim 24, Dos Santos does not expressly disclose wherein the element is a lock ring. However, Zakowski discloses the lock ring as described in the rejection of claim 24. Additionally, Dos Santos does not expressly disclose wherein the “mating feature” is a “lid mating feature.” However, Zakowski discloses a “lock ring mating feature” as described in the rejection of claim 24. Please note that the recited “lid mating feature” is rejected under 112(b), and is being interpreted as the lock ring mating feature.
Claims 22 – 23 are rejected under 35 U.S.C. 103 as being unpatentable over Dos Santos (US 2020/0405086) / Zakowski et al. (US 2021/0137298) in view of Goldberg (US 2019/0282029).
Regarding claim 22, Dos Santos / Zakowski discloses the invention of claim 21 as described above. 
Dos Santos does not expressly disclose wherein the locking mechanism includes a protrusion slidably movable along an opening to rotate the annular ring-shaped body relative to the lid to move the locking mechanism between a first unlocked position and a second locked position.
Zakowski discloses wherein a locking mechanism includes a protrusion (Fig. 4 shows “sliding lock actuator 39” [0055] which comprises a protrusion) slidably movable to rotate the annular ring-shaped body (“lock ring 57” [0055]) relative to the lid to move the locking mechanism between a first unlocked position and a second locked position (“a lock ring 57 disposed on a upper surface of the inner cover 48 is fixedly coupled to the sliding lock actuator 39 and is configured to rotate when the sliding lock actuator 39 moves between an unlocked position shown in FIG. 9 and a locked position shown in FIG. 10, and vice versa” [0055]).
While Zakowski discloses wherein the protrusion is slidably movable, Zakowski does not expressly disclose wherein the protrusion is slidably movable along an opening.
Goldberg discloses a protrusion slidably movable along an opening (Fig. 4 shows element 128 slidably movable along opening 130; “a slot 130 along which the actuator 128 is configured to slide between an off position (e.g., at the top of the slot 130) and an on position (e.g., at the bottom of the slot 130)” [0036]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the protrusion is slidably movable along an opening. This is merely the simple substitution of one known element for another to obtain predictable results. That is, sliding lock actuator 39 of Zakowski, which is slidably movable as disclosed, appears to be slidably movable along an opening, as indicated by Fig. 6 of Zakowski, which shows element 39 as being connected to an interior portion of lid 16, and Figs. 9 and 10, for example, which show element 39 located on an outer portion of the lid. This appears to indicate that element 39 projects through an opening in the lid. However, Zakowski does not expressly disclose an opening in the lid. The use of a protrusion that is slidably movable along an opening, as disclosed by Goldberg, is merely a simple substitution for the use of a protrusion that is slidably movable, as disclosed by Zakowski, to obtain the predictable result of placing a device in one state or another state (for example a locked state or an unlocked state, or an ON state or an OFF state).

Regarding claim 23, Dos Santos discloses wherein the cooking system is operable as a pressure cooker or in a convective mode (please see the rejection of claim 13).
However, Dos Santos does not expressly disclose wherein the cooking system is operable as a pressure cooker when the locking mechanism is in the second locked position, and is operable in a convective mode when the locking mechanism is in the first unlocked position.
Zakowski discloses wherein the cooking system is operable as a pressure cooker when the locking mechanism is in the second locked position, and is operable in a convective mode when the locking mechanism is in the first unlocked position (“sliding lock actuator 39 is then rotated from the unlocked position to the locked position to secure the lid 16 on the upper end of the cooking pot 14 and to close the vent hole 40 as shown in FIG. 14” [0063]; “Since the cooking pot 14 is sealed due to the closure of vent hole 40, both pressure and temperature within the cooking pot 14 increase with the increasing temperature, thereby pressure cooking the food items in the cooking pot 14” [0064]; “In air fryer mode, after the lid 16 is positioned on the cooking pot 14, the sliding lock actuator 39 is left in the unlocked position so that the vent hole 40 remains open and pressure buildup within the cooking pot 14 is prevented” [0065]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the cooking system is operable as a pressure cooker when the locking mechanism is in the second locked position, and is operable in a convective mode when the locking mechanism is in the first unlocked position. This is the simple substitution of one means for switching between operation as a pressure cooker or operation in a convective mode, for another, achieving the predictable result of allowing for cooking in the desired mode.


Response to Arguments
Applicant's arguments filed 6/30/2022 have been fully considered but they are not persuasive.
On pages 7 – 9, Applicant argues against the 112(a) rejection of claim 26, regarding the limitation, “wherein the actuator is configured to rotate the lock ring to cause the at least one mating feature on the lid to extend underneath the at least one mating feature on the housing.” Applicant refers to paragraph [0054] of the filed specification, as well as elements 56 and 58 shown in Figs. 6 and 8, and states:

    PNG
    media_image7.png
    485
    639
    media_image7.png
    Greyscale

	However, Applicant’s figures do not show at least one mating feature on the lid extending underneath at least one mating feature on the housing, and this is not inherent given Applicant’s written description or figures. A bayonet locking system does not inherently include one mating feature extending underneath another mating feature. Additionally, while Applicant’s specification recites, “one or more engagement members 56 (FIGS. 5-7) formed on the lid lock 52 abut or intermesh with one or more engagement members 58 (FIG. 8),” the use of the terms “abut” and “intermesh with” do not necessarily indicate “underneath.” Therefore, Applicant’s arguments regarding the 112(a) rejection of claim 26 are not persuasive.

	On page 10, Applicant refers to the previously set-forth 102 rejection of claim 20, and the newly-added language “and configured to engage the housing to lock the lid thereto,” in the limitation “a locking mechanism including an annular ring-shaped body rotatably disposed in the lid, the annular ring-shaped body having an inner surface configured to move a sealing surface on the lid into engagement with the hollow chamber to form a pressure-tight heating volume between the hollow chamber and the lid and configured to engage the housing to lock the lid thereto.” Applicant states:

    PNG
    media_image8.png
    274
    632
    media_image8.png
    Greyscale

	However, the term “engage” does not require direct contact between two elements. That is, the term “engage” encompasses both to ‘directly engage’ and ‘indirectly engage.’ For example, see U.S. Patent 8,888,665, which shows an exercise device (see Fig. 6, “exercise device 200”), and recites, “[i]n use, the exercise device 200 can be directly (e.g. via the handle portions 214) and/or indirectly (e.g. via the barbell 216 coupled to the exercise device 200) engaged by a user” [Col. 9, lines 30-32]. This indicates that the term “engage” does not require direct contact between two elements, and that “engage” can be interpreted as involving indirect contact between two elements. Therefore, Applicant’s arguments, which appear to suggest that the limitation “the annular ring-shaped body ... configured to engage the housing to lock the lid thereto” requires direct contact between the annular ring-shaped body and the housing, are not persuasive. Zakowski discloses wherein annular ring-shaped body / “lock ring 57” engages the housing to lock the lid thereto via cam features 59 and cam followers 50 of lock members 49.
	
		On pages 11 – 13, Applicant argues against the previously set-forth rejection of claim 1 in view of Zakowski, Goldberg, and Bang. Applicant has amended claim 1 to recite a container, and makes arguments regarding Zakowski’s disclosure of a housing and a container with respect to the limitations of claim 1. Examiner withdraws the previously set-forth rejection of claim 1, and makes a new grounds of rejection in view of Applicant’s amendment to recite a container as claimed.

On pages 14 – 15, Applicant argues against the previously set-forth rejection of claim 24 in view of Dos Santos and Zakowski. Applicant states:

    PNG
    media_image9.png
    327
    633
    media_image9.png
    Greyscale

However, as described in the rejection of claim 24 above, the lock ring mating feature of Zakowski is lock members 49 which comprise hook portions 51, and cam features 59 and cam followers 50, which are disposed on lock ring 57. The lock ring mating feature of Zakowski engages a housing mating feature / flange 23 of housing 14 as shown in Fig. 13 and described in [0055]. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH KERR whose telephone number is (571)272-3073. The examiner can normally be reached M - F, 8:30 AM - 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on 571-270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.M.K./Examiner, Art Unit 3761            

/IBRAHIME A ABRAHAM/Supervisory Patent Examiner, Art Unit 3761